Citation Nr: 0506492	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-28 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What schedular and/or extraschedular evaluation is warranted 
for a torn medial meniscus and a probable tear of lateral 
meniscus of the left knee, with patellar tendonitis, from 
February 23, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which granted 
entitlement to service connection for a torn medial meniscus 
and a probable tear of the lateral meniscus of the left knee, 
with patellar tendonitis, and assigned a 20 percent schedular 
evaluation from February 23, 2000.  

In connection with his claim of entitlement to service 
connection for a left knee disorder, the veteran had sought a 
RO hearing and such a proceeding was scheduled to occur in 
November 2001.  Prior to its occurrence, however, the 
requested hearing was cancelled by or on behalf of the 
veteran and, in lieu thereof, an informal hearing conference 
was conducted in November 2001 between the decision review 
officer of the RO and the veteran's representative.  No other 
request for a hearing remains pending. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the time of the most recent VA medical examination in 
2001, the veteran was noted to bring to that evaluation an 
April 2001 left knee magnetic resonance imaging (MRI) report, 
as well as the reports of a private physician, Dr. Boyle, who 
reportedly had been seeing the veteran for evaluation and 
treatment of his left knee pathology.  While the April 2001 
report of the MRI is on file, it is evident that Dr. Boyle's 
records were never made a part of the veteran's claims 
folder.  Further actions are needed to obtain those records 
for review by VA and, also, to afford the veteran a more 
current VA medical examination with respect to the left knee.  
See Robinette v. Brown, 8 Vet.App. 69 (1995); 38 U.S.C.A. 
§ 5103A (West 2002).  

It, too, is evident that the notice furnished to the veteran 
in March 2003 as to the provisions of the VCAA is inadequate.  
Specifically, the March 2003 document, which purports to 
notify the veteran of the particulars of the VCAA, does not 
adequately outline the specific division of responsibility 
between VA and the veteran with respect to the retrieval of 
Federal and/or non-Federal records in conjunction with this 
appeal from an initial rating.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(c) (2004); Charles v. 
Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Remand is required to 
permit the veteran to receive full and complete notice of the 
VCAA.

It is significant that the matter herein at issue is not a 
claim for increase, but a claim involving the rating to be 
assigned initially for the veteran's left knee disorder from 
February 2000.  The claim is governed by the holding of the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet.App. 119 (1999).  Pursuant to 
Fenderson, at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  It is nevertheless apparent 
that this matter has not been addressed in light of the 
holding in Fenderson.  While the RO has cited to the 
regulation governing the veteran's entitlement to the benefit 
sought on appeal under extraschedular criteria, no 
consideration of those criteria is documented in the 
applicable rating decision, statement of the case, or 
supplemental statement of the case.  

On the basis of the foregoing, this matter is REMANDED for 
the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be advised in writing of what information 
and evidence are still needed to 
substantiate his claim for an initial 
staged rating for a torn medial meniscus 
and a probable tear of the lateral 
meniscus of the left knee with patellar 
tendonitis, both on a schedular and 
extraschedular basis.  The veteran must 
also be notified what specific portion of 
that evidence VA will secure, and what 
specific portion he himself must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  Specific efforts must be made by the 
RO to obtain any and all pertinent 
examination and treatment records not 
already on file which were compiled from 
February 2000 to the present, including 
but not limited to those records prepared 
by private treating physicians, Doctors 
Boyle and Sports Medicine North 
Orthopedic Surgery, Incorporated, once 
authorization and identifying information 
are obtained from the veteran.  Once 
obtained, such records must be made a 
part of the claims folder.

3.  Thereafter, the veteran must also be 
afforded a VA orthopedic examination for 
the purpose of identifying the nature and 
severity of his service-connected left 
knee disorder.  The veteran's claims 
folder in its entirety must be made 
available to the examiner for review.  
The examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the current severity of the disorder in 
question.  Detailed range of motion 
studies must be undertaken.  All 
applicable diagnoses must be set forth.  

Specific responses by the examiner to the 
following are required:  

(a)  Are there objective signs 
of pain, weakened movement, 
and/or incoordination with 
respect to the service-
connected left knee disorder?  
If so, the degree of impairment 
should be quantified in terms 
of the resulting functional 
loss.  

(b)  The examiner must express 
an opinion concerning whether 
there would be additional 
limits on functional ability on 
repeated use or during flare-
ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment 
of the functional impairment 
upon on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional 
impairment on repeated use or 
during flare-ups in terms of 
the degree of additional range 
of motion loss.  

(c)  The examiner must offer an 
opinion as to whether it is 
"at least as likely as not" 
that the service-connected left 
knee disability, alone, results 
in a marked interference with 
the veteran's ability to engage 
in substantially gainful 
employment.

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

4.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

5.  Lastly, the RO must prepare a new 
rating decision and adjudicate the 
question what schedular and/or 
extraschedular rating is warranted for 
the veteran's service-connected left knee 
disorder from February 23, 2000.  Such 
readjudication must be based on all the 
evidence of record and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
holdings of those Federal courts 
interpreting such body of law; 38 C.F.R. 
§ 3.321(b)(1) as it applies to the 
veteran's extraschedular entitlement; 
DeLuca v. Brown, 8 Vet.App. 202 (1995), 
as applicable; VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998); VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet.App. 259 (1994), as to whether a 
separate rating may be assigned for 
arthritis of the left knee; and Fenderson 
as to the possibility of the assignment 
of staged ratings during the time frame 
at issue.  In addition, such action must 
include a written determination by the RO 
as to whether a referral to VA's Under 
Secretary for Benefits or Director, 
Compensation and Pension Service, is 
warranted based on extraschedular 
criteria.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


